Case 2:14-cr-20119-NGE-DRG ECF No. 589, PageID.7861 Filed 01/19/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,                                  No. 14-20119

v.                                                        Honorable Nancy G. Edmunds

EVAN ALEXANDER JOHNSON (D-3),

           Defendant.
________________________________________/

    ORDER DENYING CERTIFICATE OF APPEALABILITY AND GRANTING
 DEFENDANT’S APPLICATION TO PROCEED IN FORMA PAUPERIS ON APPEAL

       On October 22, 2020, the Court entered an opinion and order granting in part

and denying in part Defendant’s motion for post-conviction relief under 28 U.S.C. §

2255. (ECF No. 578.) An amended judgment was entered that day. (ECF No. 579.)

Defendant later filed an application for a certificate of appealability with the Sixth

Circuit of Appeals, which the Sixth Circuit has treated as a notice of appeal. (ECF No.

583.) The matter is now before the Court on Defendant’s application for leave to

proceed in forma pauperis on appeal. (ECF No. 587.)

I.     Certificate of Appealability

       As a preliminary matter, the Court addresses the issue of a certificate of

appealability. See Fed. R. App. P. 22(b) (stating that a petitioner cannot take an

appeal in a § 2255 proceeding unless a certificate of appealability is issued under 28

U.S.C. § 2253(c)). Because Defendant’s § 2255 petition led to an amended judgment,

Defendant does not need a certificate of appealability “to challenge the relief granted.”

                                             1
Case 2:14-cr-20119-NGE-DRG ECF No. 589, PageID.7862 Filed 01/19/21 Page 2 of 3




See Ajan v. United States, 731 F.3d 629, 631 (6th Cir. 2013) (internal quotation marks

and citation omitted). A petitioner who appeals an amended judgment does, however,

need a certificate of appealability “in order to challenge the district court’s decision not

to grant relief on some of his § 2255 claims.” See United States v. Burton, 802 F.

App’x 896, 904 (6th Cir. 2020). To receive a certificate of appealability, “a petitioner

must show that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003) (quotation marks and citation omitted). The Court

finds that Defendant has failed to show that reasonable jurists could debate whether

his motion—to the extent it was denied—should have been resolved in a different

matter. Accordingly, the Court denies him a certificate of appealability on the claims

that were denied.

II.    In Forma Pauperis on Appeal

       The Court now turns to Defendant’s application to proceed in forma pauperis on

appeal. Defendant was previously found qualified for the appointment of counsel

under the Criminal Justice Act. Under 28 U.S.C. § 1915(a)(3), however, “[a]n appeal

may not be taken in forma pauperis if the trial court certifies in writing that it is not

taken in good faith.” The Supreme Court has interpreted “good faith” to mean “not

frivolous.” Coppedege v. United States, 369 U.S. 438, 445 (1962). Whether or not an

appeal is taken in good faith must be judged by an objective standard. Id.

       Because Defendant’s motion for post-conviction relief was granted in part and

Defendant is entitled to challenge the relief granted, the Court finds that Defendant’s
                                              2
Case 2:14-cr-20119-NGE-DRG ECF No. 589, PageID.7863 Filed 01/19/21 Page 3 of 3




appeal would not be frivolous. As an appeal can be taken in good faith, under §

1915(a)(3), it may be taken in forma pauperis. Accordingly, the Court grants

Defendant’s application to proceed in forma pauperis on appeal.

III.   Conclusion

       For the reasons set forth above, IT IS ORDERED that a certificate of

appealability is DENIED. IT IS FURTHER ORDERED that Defendant’s application to

proceed in forma pauperis on appeal is GRANTED.

       SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: January 19, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of
record on January 19, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                          3
